Grant, J.
Plaintiffs and defendant executed a land contract, dated November 17, 1897, by which the defendant agreed to sell certain land to the plaintiffs for the purpose of erecting a store or shop and a dwelling house thereon. Defendant loaned plaintiffs the money with which to erect the building. One Smith was the contractor to build it. Whether that contract was made with plaintiffs or with defendant we are unable to determine from the record. The record is very unsatisfactory, and it is difficult from either the record or the briefs to make a connected statement of the transaction. Neither the land contract nor the contract to build appears in the record. Two hundred dollars is involved, and the dispute ‘ is whether that was a commisssion, agreed upon by Mr. Vogt with plaintiffs for loaning them the money, or whether plaintiff John did work upon this building to the amount of $200, which defendant agreed to pay. The testimony was in direct conflict, and was properly submitted to the jury. We find no error upon the record, and no questions of sufficient importance to merit discussion.
The judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.